DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-5 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 09/01/2019 has been considered by the Examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5 line 4 amend “a second moisture layer” to recite –a second moisture storage layer--.
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the skin.” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (KR 20120110934A) in view of Cargill (20050118383). 
Regarding claim 1, Chan teaches a cooling sheet (Fig. 3) comprising:
a moisture storage layer which stores therein moisture (moisture retaining layer 300);
an absorbing layer which is fused to one surface of the moisture storage layer to absorb the moisture (moisture absorbing layer 200); and 
a water-repellent layer which is fused to the other surface of the moisture storage layer to be in contact with skin, prevents the moisture from escaping and absorbs air from outside (moisture sweating/permeable layer made of polypropylene).  
Chan does not teach the absorbing layer is applied with microcapsules containing a functional material. 
However, Cargill teaches a device within the same field of invention (cooling garment comprising a multilayer fabric structure) Cargill provides for microcapsules containing a functional material (super absorbent polymer crystals “SAP” 18 cross linked with enzymes and/or microbes such that when activated with water they remove odors…such time-released capsules are well known in the art [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add microcapsules containing a functional material to the absorbing layer in Chan since Cargill provides the functional material provides for odor control when activated water [0071] and the microcapsules/SAP  aids in the cooling process since it absorbs sweat, transporting fluid to the atmosphere, and aiding in the cooling process making the garment more comfortable while wearing [0055].
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (KR 20120110934A) in view of Cargill (20050118383) and in further view of Hironaka (JPH 07231822A).
Regarding claim 2, Chan in view of Cargill teaches the limitations of claim 1. Chan does not teach wherein the moisture storage layer is formed by vertically stacking a plurality of fiber blocks spaced apart from each other wherein the fiber blocks are formed by polymer-bonding super absorbent fiber powders. 
However, Hironaka teaches a device within the same field of invention (seat material comprising a moisture permeable layers) comprising a plurality of moisture absorbent powders 26 spaced apart with powder binders 29 sandwiched between upper and lower substrates 5 and 5 creating air passages between them so that the moisture containing air reaches the respective moisture absorbing powders and the moisture absorbing powders absorb the moisture contained in the air [0101]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture storage layer such that it is comprised of a plurality of fiber blocks spaced apart and formed by polymer-bonding super absorbent fiber powders since Hironaka provides the fiber powders aid in moisture absorption [0101] and reduce wrinkles on the upper and lower layers [0104].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (KR 20120110934A) in view of Cargill (20050118383), and in further view of Dunning (2008/0249524).
Regarding claim 3, Chan in view of Cargill teaches the limitations of claim 1 as previously rejected. Chan does not explicitly teach a first hot-melt layer interposed and thermal fused between the moisture storage layer and the absorbing layer and a second hot-melt layer interposed and thermal fused between the moisture storage layer and the water repellent layer.
However, Dunning teaches a device within the same field of invention (cooling sheet comprising multiple layers). Dunning generally teaches sealing between layers along the edges (seal along edges 835c between layers 810 and 835 and between layers 820 and 835). Seal may be formed by bonding i.e. adhesive, ultrasonic bonding or by other suitable sealing techniques [0084].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for first hot melt layer between the moisture storage layer and the absorbing layer and a second hot melt layer interposed between the moisture storage layer and the water repellent layer for the purposes of providing sealing between the layers [0084]. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (KR 20120110934A) in view of Cargill (20050118383) and in further view of Fleischmajer (3,674,027).
Regarding claim 4, Chan in view of Cargill teaches the limitations of claim 1.  
Chan generally provides wherein the water repellent layer allows heat of the skin to be exhausted (moisture is transported through the layers allowing for evaporation of moisture), Chan does not explicitly teach heat radiating grooves on one surface thereof which are not in contact with the skin.
However, Fleischmajer teaches a device within the same field of invention (multilayer compress to achieve evaporative cooling [Abstract]) comprising an inner layer applied to the skin, an intermediate layer of water absorbing material, and an outer evaporation layer comprising a textured outer surface 20 that receives the solutions for evaporation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water repellant layer such that the side that is not in contact with the skin and contacts the moisture storage layer is textured or grooved since Fleischmajer teaches the textured outer surface provides an evaporation area that is very much greater than the area of the inner surface in contact with the skin (Col. 2 lines 50-51; Col. 3 lines 11-16).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (KR 20120110934A) in view of Cargill (20050118383), Hironaka (JPH 07231822A), as further evidenced by Schoendorfer (5,465,713).
Regarding claim 5, Chan in view of Cargill and Hironaka teaches the limitations of claim 2. Chan generally provides for layers with first and second absorption rates (layer 300 has a higher density than 100 and 200 which allow water to move to the layer 300).
Chan does not explicitly teach the moisture storage layer includes a first moisture storage layer formed by a plurality of first fiber blocks having a first absorption rate and spaced apart from each other and a second moisture layer formed by a plurality of second fiber blocks which have a second absorption rate and are spaced apart from each other and stacked at positions corresponding to spaced between the first fiber blocks.
Hironaka teaches fiber blocks that are spaced apart from each other (a plurality of moisture absorbent powders 26 spaced apart with powder binders 29 sandwiched between upper and lower substrates 5 and 5), and Hironaka generally provides for multiple fiber blocks stacked at positions corresponding to spaces between the fiber blocks (structure of moisture absorbent powders 26 in Fig. 25 including a first layer and a second layer where for the second layer the powders 26 are in place of binders 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture storage layer such that it is comprised of a first and second moisture storage layer to aid in moisture absorption as taught by Hironaka [0101]. Further evidence by Schoendorfer teaches a patch to collect perspiration and provides diffusion can be controlled by a membrane…the rate of diffusion of any particular membrane is related to physical characteristics of the membrane such as its molecular composition, thickness, and in the case of a porous type of membrane its pore size....the pore density, pore size, and thickness of the membrane can be adjusted to provide the necessary limited fluid transport rate for this application (Col. 20 lines 42-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the first moisture storage layer of a first absorption rate and the second moisture storage layer of a second absorption rate to control fluid transport. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuznetz (4,501,025) teaches an article of sportswear formed by a composite fabric comprising an inner hydrophobic layer 12 that does not absorb perspiration from the skin of the wearer but permeable to convey the perspiration both in vapor and liquid state to the outer layer 13. Outer layer 13 has hydrophilic characteristics and is composed of moisture and water absorbing natural fibers such as cotton or wool, or synthetic fibers such as viscose rayon (Col. 3 lines 35-40 and 56-60). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             

/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794